Citation Nr: 1550898	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for postoperative osteochondral defect and osteoarthritis of the left knee prior to April 21, 2015, and in excess of 20 percent thereafter.

2. Entitlement to a compensable rating for left knee instability prior to April 21, 2015, and in excess of 10 percent thereafter.

3. Entitlement to a rating in excess of 30 percent for postoperative left ankle sprain with fibular lesion, recurrent ganglion cysts and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1987 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Subsequently, in June 2015, the RO increased the disability rating for postoperative osteochondral defect and osteoarthritis of the left knee from 10 percent to 20 percent effective April 2015.  In addition, the RO increased the disability rating for the Veteran's left knee instability from 0 percent to 10 percent also effective April 2015.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2015, the Veteran raised several claims for temporary total ratings for hospitalization. These matters have not been reviewed by the RO and are not inextricably intertwined with the pending claims as they predate the Veteran's current appeal period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. Prior to April 2015, the left knee has been manifested by limited flexion to no worse than 120 degrees with pain; and there is no objective evidence of instability.

2. Since April 2015, the left knee has been manifested by limited flexion to no worse than 80 degrees with pain; and there is slight lateral instability.
 
3. Throughout the period on appeal, the Veteran's left ankle sprain with fibular lesion, recurrent ganglion cysts and degenerative changes has been manifested by painful motion, dorsiflexion from 0 to 5 degrees and plantar flexion was from 0 to 10 degrees, with no objective evidence of ankylosis.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for postoperative osteochondral defect and osteoarthritis of the left knee prior to April 21, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256-5262 (2015).
 
2. The criteria for a compensable rating for left knee instability prior to April 21, 2015, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.71a, DC 5257 (2015).

3. The criteria for a disability rating in excess of 30 percent for postoperative left ankle sprain with fibular lesion, recurrent ganglion cysts and degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5270-5274, 5284 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a November 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations, which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and records the relevant findings for rating the Veteran's disabilities. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Additionally, arthritis due to trauma, confirmed by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71(a), DC 5010.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate DCs for the specific joint involved. 

When, however, the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The "amputation rule" set forth at 38 C.F.R. § 4.68 (2015) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.

A. Left Knee Disabilities

Concerning knee disabilities, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71a, Plate II.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds a rating in excess of 10 percent for postoperative osteochondral defect and osteoarthritis of the left knee and a compensable rating for left knee instability prior to April 21, 2015, is not warranted.

Prior to April 2015, the relevant evidence of record includes VA medical treatment records regarding the Veteran's left knee disabilities.  A December 2008 VA rehabilitation consultation note reflects examination of the Veteran's left knee was without evidence of swelling or erythema but there was mild tenderness involving the medial and lateral joint lines.  The anterior drawer test was negative, left knee strength was good, and the Veteran's gait was normal.  He was diagnosed with left knee pain due to osteoarthritis and prescribed a sleeve type knee brace for treatment.  In addition, an April 2009 VA medical treatment note shows that a clinical evaluation of the Veteran's left knee revealed complaints of pain with flexion although the knee joint had full range of motion.  During an orthopedic consultation in July 2009, his gait was normal and the left knee was without effusion.  In any event, the Veteran stated that he had pain throughout the left knee and was reluctant to flex it.  A September 2009 MRI of his left knee revealed chondromalacia patella and he had a corticosteroid injection for treatment of his left knee pain.

The relevant evidence of record also includes a March 2010 VA examination.  The Veteran reported that he experienced symptoms including weakness, stiffness, swelling, giving way, lack of endurance, localized tenderness and pain.  He indicated he did not experience heat, redness, fatigability, deformity, drainage, effusion, subluxation and dislocation.  He stated he had flare-ups as often as one time per day, lasting for one to six hours.  The flare-ups were precipitated by physical activity and stress and were alleviated by rest.  During flare-ups, he described that his movement as having been limited by pain.  He reported difficulty with standing and walking.  It was noted that the Veteran was not receiving any treatment for his condition at that time.  He indicated that he had surgery on his left knee in August 2006.  The Veteran stated that his condition had not resulted in any incapacitation in the past 12 months.  He did not have any joint replacement.  

On examination of the Veteran's left knee, his range of motion of flexion was from 0 to 140 degrees with pain at 120 degrees.  His extension was 0 degrees with pain noted at 0 degrees.  After three repetitions, his flexion and extension remained the same.  The examiner observed that there was tenderness and guarding of movement.  There were, however, no signs of edema, instability, abnormal movement effusion, weakness, redness, heat, deformity, malalignment and drainage.  There was also no subluxation, but there was evidence of crepitus.  The examiner further commented there was no genu recurvatum, locking pain, or ankylosis.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  X-rays of the left knee showed degenerative changes, i.e., arthritis.

Based upon these findings prior to April 21, 2015, the evaluative framework of the assignments of a 10 percent for postoperative osteochondral defect and osteoarthritis of the left knee and a noncompensable rating for left knee instability should remain in effect. 

Regarding the Veteran's postoperative osteochondral defect and osteoarthritis of the left knee, X-rays of the left knee have been demonstrative of post-traumatic arthritis, which, as explained, is rated as degenerative arthritis.  Merely having arthritis of a joint is sufficient in and of itself to warrant the minimum compensable rating of 10 percent. When read together DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In this case, there is evidence of arthritis with painful albeit noncompensable limitation of motion; thus, a 10 percent rating is warranted.  An even higher rating is not warranted, however, because the Veteran does not have flexion to 30 degrees or extension of 15 degrees.

Regarding the Veteran's left knee instability, the Board notes that the VA medical treatment records in conjunction with the March 2010 VA examination reflect that there is no objective evidence of instability of the left knee.  Therefore, the Board finds that a compensable rating is not warranted for the Veteran's left knee instability.  38 C.F.R. § 4.71a, DC 5257. 

The Board has also considered other DCs applicable to the knee; however, there is no evidence the Veteran's left knee disability is manifested by ankylosis (DC 5256), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a. 

Since April 21, 2015, the relevant evidence of record reflects that a rating in excess of 20 percent for postoperative osteochondral defect and osteoarthritis of the left knee and a rating in excess of 10 for left knee instability is also not warranted.

Here, at an April 2015 VA examination, the Veteran reported that his left knee gave way and frequently popped.  He stated that his left knee condition made it impossible for him to kneel or stoop and limited his ability to climb stairs as well as descend stairs.  The Veteran reported that the left knee condition was made worse with prolonged sitting, standing and ambulation.  He stated that the left knee had significant stiffness and he had frequent flare-ups.  During flare-ups, he reported that he had to limit all weightbearing activities.

On examination, his flexion was from -5 to 90 degrees and his extension was from 90 to -5 degrees.  After repetition, his flexion was -15 to 80 degrees and his extension was 80 to -15 degrees.  Regarding functional loss, the examiner commented that the Veteran's limitations in range of motion at the left knee joint decreased and added to weakness of the involved joint.  He stated that it manifested as diffuse tenderness and swelling at the entire left knee due to the Veteran's claimed condition of postoperative osteochondral defect and osteoarthritis of the left knee with instability of the left knee.  With repeated use over time, the examiner opined that the Veteran's functional ability was further affected by pain, fatigue, weakness and lack of endurance.  In addition, during flare-ups, the Veteran's functional ability was affected again by pain, fatigue, weakness and lack of endurance.  The examiner also observed that additional contributing factors of the Veteran's left knee disability included less movement than normal and weakened movement due to swelling, disturbance of locomotion, interference with sitting, interference with standing, instability of station, frequent episodes of joint "locking", frequent episodes of joint pain and frequent episodes of joint effusion.  While the Veteran's left show showed reduced muscle strength, there was no muscle atrophy, ankylosis, recurrent subluxation or effusion, but lateral instability was noted as "slight".  His posterior and anterior joint stability tests were normal, but there was evidence of medial and lateral instability.  The examiner further noted that the Veteran regularly used a brace.

Based upon these findings since April 21, 2015, the assignments of no more than a 20 percent for postoperative osteochondral defect and osteoarthritis of the left knee and a 10 percent rating for left knee instability are warranted. 

In order for the Veteran to warrant a rating in excess of 20 percent for postoperative osteochondral defect and osteoarthritis of the left knee since April 21, 2015, there needs to be evidence of flexion limited to 15 degrees (DC 5260) or extension limited to 20 degrees (DC 5261).  His range of motion for flexion, however, was, at worst, from -15 to 80 degrees.  In addition, his range of motion for extension was from 80 to -15.  Thus, the Veteran's range of motion for flexion or extension does not meet the criteria for an increased rating of 30 percent, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups. Therefore, he does not warrant a higher rating under Diagnostic Codes 5260 or 5261.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.

Regarding, the Veteran's left knee instability, the April 2015 VA examination revealed evidence of medial and lateral joint instability.  The examiner, however, opined that the Veteran's lateral instability was "slight".  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee instability.  38 C.F.R. § 4.71a, DC 5257. 

The Board has considered the Veteran's statements, as well as the other lay statements of record, regarding the difficulty the Veteran experiences standing, walking, and climbing stairs as well as his subjective symptoms, including pain, stiffness, giving way, and instability, when determining what disability ratings are appropriate.  However, the Board concludes that the medical findings on examination are of greater probative value than those lay assertions, and finds that the ratings assigned for instability and postoperative osteochondral defect and osteoarthritis of the left knee during the period under review adequately addresses the left knee symptomatology.

B. Left Ankle Disability

The Board notes that there are five diagnostic codes pertinent to the ankle.  

DC 5270 governs ankylosis of the ankle, and provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is provided for ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

DC 5271 governs limited motion of ankle, providing respective ratings of 10 and 20 percent for moderate or marked limited motion.  38 C.F.R. § 4.71a.

DC 5272 governs ankylosis of the subastragalar or tarsal joint, providing a 10 percent rating for a good weight-bearing position, and a 20 percent rating for a poor weight-bearing position.  Id. 

DC 5273 provides that malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating, and malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating.  Id.

DC 5274 provides a 20 percent rating for an astragalectomy.  Id.


There is no  medical evidence of record that the Veteran has ever been found to have weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, and the medical manifestations of the Veteran's foot disorders are not analogous to those disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2015).  Accordingly, increased ratings are not warranted under those diagnostic codes.

In addition, there are multiple diagnostic codes under the Schedule for rating foot disabilities.  

Diagnostic Code 5284 contemplates "other" foot injuries, not covered by any specific preceding code.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Under Diagnostic Code 5284, foot injuries warrant 10 percent rating when they are moderate in degree, 20 percent when they are moderately severe in degree, a 30 percent rating when they are severe in degree, and a 40 percent rating with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

Because Diagnostic Code 5284 could contemplate limitation of motion, additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A review of the Veteran's VA medical treatment records reflects that in April 2009 complained of left ankle pain and was found to have restricted range of motion.  In September 2009, clinical evaluation of his left ankle revealed pain along the anterior and medial aspect of the ankle as well as along the course of the tibialis posterior tendon of the left foot and ankle.  He was prescribed an ankle brace for treatment.  In addition, an October 2009 MRI of the Veteran's left ankle showed findings consistent with tenosynovitis and prior trauma.

At the March 2010 VA examination, the Veteran reported having limited movement, stiffness, pain and weakness regarding his left ankle.  He also stated that he experienced swelling, heat, giving way, lack of endurance, locking and tenderness.  He did not experience redness, fatigability, deformity, drainage, effusion, subluxation and dislocation.  In addition, the Veteran described having daily flare-ups lasting for approximately one day.  He stated that the flare-ups were precipitated by physical activity was alleviated by rest.  During flare-ups, he experienced pain.  Moreover, the Veteran reported difficulty with standing and walking more than 20 to 30 minutes.  He previously had surgery for a cyst removal in 2002 and 2005.  He stated, however, that his condition did not result in any incapacitation in the past 12 months. He also did not have any joint replacement. 

On physical examination of the left ankle, the Veteran's dorsiflexion was to 10 degrees with pain at 10 degrees.  His plantar flexion was to 40 degrees with pain at 40 degrees.  After three repetitions, the Veteran's dorsiflexion was from 0 to 20 degrees and his plantar flexion was from 0 to 45 degrees.  The examiner observed that there was tenderness, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or damage.  There was also no evidence of subluxation or ankylosis.  Palpation of the plantar surface of the left foot revealed no tenderness.  The Veteran's weight bearing examination reflected that the Veteran's Achilles tendon alignment of the left foot was normal.  In addition, there was no valgus present and showed no signs of deformity such as inward rotation of the superior portion of the os calms, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  The examiner further observed that the Veteran did not have any limitation with standing and walking nor did he require any type of support with his shoes.  Non-weight bearing X-rays of the left foot were abnormal, revealing calcaneal spurring.  In addition, weight bearing X-rays of the left foot were abnormal, showing loss of the foot arch.

At the April 2015 VA examination, the Veteran reported that he suffered from recurrent ganglion cysts on his left ankle.  The examiner noted that the Veteran developed severe arthritis in the left ankle.  In addition, the Veteran stated that had three surgeries to remove the ganglion cyst.  He also reported that he required a fourth surgery on the left ankle to correct a herniated muscle at the anterior aspect of a previous surgical wound.  He said that currently the left ankle limited his ability to participate in weightbearing activities.  He described having incessant stinging, pain, and stiffness.  He had difficulty standing for prolonged periods of time and walking for prolonged distances due to his left ankle conditions.  The Veteran further stated that his left ankle limited his ability to stoop, climb up and down ladders and to pick up heavy objects.  He reported having frequent flare-ups during which he was essentially unable to bear his weight and so he was not able to participate in any activities that require weightbearing activities.

On physical examination of the left ankle, dorsiflexion was from 0 to 5 degrees and plantar flexion was from 0 to 10 degrees.  The examiner noted that the Veteran was unable to do three repetitions because he was intolerant to pain precipitated by repetitive motion.  The examiner observed that there was pain on examination.   There was also objective evidence of localized tenderness and pain on palpation of the joint.  The examiner commented that the Veteran had significant functional loss including pain and lack of endurance.  He stated that the Veteran's functional loss was due to pain, fatigue, weakness and lack of endurance.  The examiner estimated that the Veteran's range of motion during flare-ups was from 0 to 0 degrees for dorsiflexion and 0 to 5 degrees for plantar flexion.  He stated that the examination of the Veteran's left ankle supported his statements describing functional loss during flare-ups.  The additional factors affecting the Veteran's left ankle disability included less movement and weakened movement due to swelling, disturbance of locomotion, interference with sitting, and interference with standing.  There were, however, no signs of crepitus, ankylosis, ankle instability and no muscle atrophy.  Instead, there was evidence of decreased strength in the left ankle and moderate deformity of the os calcis/ talus.

Based on these findings, a rating in excess of 30 percent is not warranted for postoperative left ankle sprain with fibular lesion, recurrent ganglion cysts and degenerative changes throughout the period on appeal.  Under DC 5270, a 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Ankylosis has not been established in any of the medical evaluations.  Here, the March 2010 VA examination reflects no ankylosis with the Veteran's left ankle range of motion, at worst, was from 0 to 20 degrees for dorsiflexion and his plantar flexion was from 0 to 45 degrees.  At the April 2015 VA examination, there was no ankylosis and his dorsiflexion was from 0 to 5 degrees and his plantar flexion was from 0 to 10 degrees.  Although the Veteran was unable to perform repetitions at that VA examination, the examiner estimated that during flare-ups the Veteran's decreased range of movement would be from 0 to 0 degrees for dorsiflexion and from 0 to 5 degrees for plantar flexion.  Despite these findings, the Veteran is in receipt of the highest possible evaluation for limitation of motion without ankylosis.  A higher rating is not possible given the lack of ankylosis.  Further, under DC 5273, the highest rating would be 10 percent for moderate deformity of the os calcis/talus.  

The Veteran is also not entitled to separate disability ratings under DCs 5270, 5271 or 5273 as that would constitute unlawful pyramiding.  A claimant may not be compensated twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Further, Under DC 5284, in order to get a higher rating of 40 percent, the medical evidence would have to show an actual loss of use of the foot.  There is just no objective medical evidence to support such a finding.  The medical evidence of record shows that the Veteran has pain described as incessant stinging in his left foot.  Thus, a rating in excess of 30 percent is not warranted for postoperative left ankle sprain with fibular lesion, recurrent ganglion cysts and degenerative changes throughout the period on appeal.

C. Extra-Schedular

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any evidence that his left knee and left ankle disabilities result in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of his service-connected left knee and left ankle disabilities - pain, limitation of motion, instability, and stiffness - are already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extra-schedular disability evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but, to the extent the Veteran's claims were denied, finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for postoperative osteochondral defect and osteoarthritis of the left knee prior to April 21, 2015, and in excess of 20 percent thereafter, is denied.

Entitlement to a compensable rating for left knee instability prior to April 21, 2015, and in excess of 10 percent thereafter, is denied.

Entitlement to a rating in excess of 30 percent for postoperative left ankle sprain with fibular lesion, recurrent ganglion cysts and degenerative changes, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


